Citation Nr: 0318319	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  96-34 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a 
residual scar, right little finger.

2.  Entitlement to an initial evaluation in excess of 10 
percent for lichen simplex chronicus and follicular eczema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran had honorable active service from June 1975 to 
June 1985, and had a period of other than honorable service 
from June 20, 1985 to April 21, 1989.  In an April 1996 
Administrative Decision the RO determined that the period 
from June 20, 1985 to April 21, 1989 was a bar to benefits.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  The RO, in pertinent part, granted entitlement 
to service connection for lichen simplex chronicus and 
follicular eczema, and a right finger scar with assignment of 
noncompensable evaluations respectively, effective from June 
12, 1995, the date of claim.  

In May 1999, the Board remanded the claim to the RO for 
further development and adjudicative action.  

In April 2000 the RO granted a compensable rating of 10 
percent for lichen simplex chronicus and follicular eczema, 
effective June 12, 1995.  As a 10 percent evaluation is not 
the maximum rating available for this disability, and a 
written withdrawal of the issue is not of record, the appeal 
continues.  AB v. Brown, 6 Vet. App. 35 (1993).

Due to the veteran's change in residence, this case has been 
transferred to the RO in Portland, Oregon, which now has 
jurisdiction.  

In March 2003 the RO in Portland, Oregon most recently 
affirmed the determination previously entered with regard to 
the increased rating for a right finger scar.  

The case has been returned to the Board for further appellate 
review.

In the Introduction portion of the May 1999 remand, the Board 
pointed out that in March 1999 the veteran's representative 
had raised the issue of whether the veteran's service from 
June 20, 1985 to April 21, 1989 constitutes a bar to payment 
of VA benefits, and the issue of service connection for a 
left knee injury.  A review of an October 1999 deferred 
rating action indicates that the RO interpreted this 
discussion as the Board indicating the absence of an 
administrative decision in the record.  However, the Board 
specifically referred to the April 1996 decision in the 
Introduction when it determined that the veteran's 
representative clearly wanted to revisit the issue.  
Therefore, once again, the Board refers the matter to the RO 
for the appropriate action.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and 38 C.F.R. 
§ 3.159(b), as recently amended, require VA to inform a 
claimant of which evidence VA will provide and which evidence 
the claimant is to provide, and remanding where VA failed to 
do so.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  




In April 2003, the RO issued a VCAA development notice 
letter.  The veteran has one year to respond to the letter.  
To date, he has not indicated that he no longer has any 
evidence to submit, nor that he was waiving the one year time 
period within which to respond to the RO's correspondence.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

The Board also finds that a remand is in order given the 
amendments to the criteria used to rate skin disorders under 
38 C.F.R. § 4.118.  See 67 Fed. Reg. 49590-49599 (July 31, 
2002).  

The CAVC has stated that where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant will apply unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

In the veteran's case at hand, either the recently amended or 
previous rating criteria may be the version more favorable to 
the veteran.  Therefore, the veteran should be afforded the 
opportunity to have his case reviewed under the both 
criteria.  

The amendments to the rating criteria took effect on August 
30, 2002.  The RO did inform the veteran of the changes in 
the March 2003 supplemental statement of the case which was 
mailed in April 2003.  However, as stated in the 
Introduction, the RO has only addressed the right finger 
scar, and not the skin disorder.  Therefore, the RO has not 
had an opportunity to apply the new criteria to the lichen 
simplex chronicus and follicular eczema.  Also, application 
of the recently amended rating criteria may necessitate a VA 
rating examination. 



Under appropriate circumstances, the duty to assist includes 
conducting a thorough and contemporaneous medical 
examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Although the RO secured a VA examination in March 2003, the 
focus was on the scar and not the other service-connected 
skin disability.  Therefore, another examination appears to 
be in order.  

In developing the case, it is essential to obtain medical 
findings that are stated in terms conforming to the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  

A thorough and contemporaneous examination should include the 
examiner's access to the veteran's medical history in order 
to assess to all applicable rating criteria, thereby enabling 
the examiner to describe the veteran's symptoms in terms 
consistent with the rating criteria.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); 38 C.F.R. § 4.1 (2002).

It is noted that there are additional considerations in this 
case since the veteran is in disagreement with the initial 
ratings assigned for the right finger scar and his skin 
disorder  Therefore, the rating must be considered, and, if 
indicated, the propriety of a staged rating, from the initial 
effective date forward.  See Fenderson v. West, 12 Vet. 
App. 119 (1999). 

Accordingly, this case is remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should advise the appellant 
that he has up to one year after the date 
of the April 2003 VCAA development notice 
letter to submit additional evidence, and 
that, if the case is returned to the 
Board prematurely, the Board will not be 
able to adjudicate the claim prior to the 
expiration of the one year time period 
unless the appellant indicates that he 
has no additional evidence to submit or 
waives the one year response period.

3.  The RO should arrange for a VA 
special dermatological examination of the 
veteran including on a fee basis if 
necessary in order to ascertain the 
current nature and extent of severity of 
his lichen simplex chronics and 
follicular eczema.  

The claims file, the previous and amended 
criteria for rating skin disabilities 
under 38 C.F.R. § 4.118 (2002), and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies should be 
conducted.

All findings, opinions and bases 
therefore should be set forth in detail.  
The examiner should state the findings in 
terms consistent with the applicable 
criteria, including the old and new 
versions of the applicable diagnostic 
codes under 38 C.F.R. § 4.118.  

If the physician recommends another 
examination, then such tests as the 
examining physician deems necessary 
should be performed.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and they are not, the RO should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
initial increased ratings for a right 
finger scar and lichen simplex chronicus 
and follicular eczema.  This should 
include consideration of all evidence of 
record, including the evidence added to 
the record since the March 2003 
supplemental statement of the case 
(SSOC).  

Also, in adjudicating the claim, the RO 
should take into account the newly 
amended provisions of 38 C.F.R. § 4.118, 
and document its consideration of the 
applicability of the criteria under 
38 C.F.R. § 3.321(b)(1) (2002).  The RO 
must also consider the matter of staged 
ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a SSOC.  The 
SSOC must contain notice of all relevant action taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations pertaining to the claim 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO; 
however, the veteran is hereby notified that failure without 
good cause shown to report for any scheduled VA 
examination(s) may adversely affect the outcome of his 
appeal.  38 C.F.R. § 3.655 (2002).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

